I. C. A., sec. 11-204, provides for givingsupersedeas bonds in cases where appeals have been taken from judgments or orders directing the payment of money, frequently referred to as "money judgments." Section 11-205 provides for giving such bonds to stay execution when appeals have been taken in replevin cases. Section 11-206 provides for giving such bonds when appeals have been taken from judgments for specific performance. Section 11-207 provides for givingsupersedeas bonds to stay execution when appeals have been taken from judgments or orders which direct the sale or delivery of possession of real property. It also provides: "When the judgment is for the sale of mortgaged premises, and the payment of a deficiency arising upon the sale, the undertaking must also provide for the payment of such deficiency." The supersedeas bond in this case was the one provided for by sec. 11-207.
In Barves v. Buffalo Pitts Co., 6 Idaho 519, 521, 57 P. 267, this court said:
"As to the first proposition of appellant: Section 4810 of the Revised Statutes [I. C. A., sec. 11-204] provides for and defines the kind of undertaking required in an appeal from a money judgment. This was not an appeal from a money judgment. The action was for the foreclosure of a chattel mortgage. The judgment and decree was for a foreclosure and sale of the mortgaged property. There can be no money judgment entered in an action to foreclose a mortgage lien, except as provided in section 4520 of the Revised Statutes [I. C. A., sec. 9-101], to wit: 'And if it appear from the sheriff's return that the proceeds are insufficient and a balance still remains due, judgment can then be docketed for such balance, against the defendant or defendants personally liable for the debt, and it becomes a lien on the real estate of such judgment debtor, as in other cases on which execution may be issued.' The statement in the decree, 'that the defendant, the Buffalo Pitts Company, do have and recover from plaintiff, Thomas Barnes, the sum of $442.15, with interest thereon at the rate of seven per cent per annum from date hereof, together with costs of suit, hereby taxed at $8.70,' is not a money judgment. No execution could be *Page 27 
issued thereon; but when the mortgaged property has been exhausted, and there still remains a balance due the creditors, he may have a judgment docketed 'for such balance against the defendant or defendants personally liable for the debt,' etc. It seems to us the purpose of the statute is plain, and its provisions clear and unequivocal."
(See, also, Naylor  Norlin v. Lewiston etc. Ry. Co., 14 Idaho 722,95 P. 827; Maney v. Boise Title  Trust Co.,116 Okl. 202, 244 P. 170, 276 P. 179; United States Fidelity  G.Co. v. Ft. Misery Highway Dist., 22 Fed. (2d) 369.)
In Perkins v. Bundy, 42 Idaho 560, 565, 247 P. 751, 752, it is said:
"A decree of foreclosure of a mortgage is in no sense a personal judgment, and no personal judgment can be entered until after the foreclosure sale . . . ."
Tritthart v. Tritthart, 24 Idaho 186, 189, 133 P. 121, 122, was an action by an accommodation signer of a promissory note, who had paid it, to recover from one for whose accommodation it was signed the amount of money paid in discharging the obligation evidenced by the note. With respect to that action, this court said:
"As to the character of the action we think there can be no question. In paragraph 2 of the complaint it is alleged that the plaintiff received no consideration for the note, and it is alleged that he signed the same as an accommodation for the said C.F. Tritthart, at his request and upon his promise to pay the note at maturity. The rule of law under such facts is generally recognized to be, that a surety who pays a note may sue the maker at law upon an implied promise to indemnify him, or in equity upon the note, as being subrogated to the rights of the payee. The allegations of the complaint above quoted are not denied in the answer, and the allegations show that the plaintiff's obligation upon the note was that of suretyship. The right of action, therefore, was the right of action of a surety to recover reimbursement from his principal, which accrues when the surety pays the debt, and the obligation of the principal to repay the surety is not founded upon a written instrument within the meaning of the statute of limitations. . . . . *Page 28 
"We think, therefore, that there can be no question in this case but that the action is upon an implied promise, and not upon a written instrument. The note may be received in evidence for what it shows, but the right of recovery is not upon the note."
The right of sureties on supersedeas bonds to enforce judgments which they have paid, is limited by statute to sureties on bonds executed to stay proceedings on money judgments. Section 12-616 is as follows:
"Whenever any surety on an undertaking on appeal,executed to stay proceedings upon a money judgment, pays the judgment, either with or without action, after its affirmation by the appellate court, he is substituted to the rights of thejudgment creditor and is entitled to control, enforce andsatisfy such judgments in all respects as if he had recoveredthe same." (Emphasis mine.)
The legislative intention to limit the right of sureties onsupersedeas bonds, to enforce judgments which they have paid, to those who have executed bonds to stay proceedings upon money judgments, is clear. Had the legislature desired to make sec.12-616 applicable to sureties on undertakings given to stay proceedings on judgments in replevin, specific performance and in cases involving the sale or delivery of possession of real property, it would have named these other classes as well as sureties on undertakings given to stay execution of money judgments, or would have omitted reference in the statute to money judgment cases and thereby have made it applicable to all cases wherein supersedeas bonds are required to stay execution. It did not do that, but specified sureties on "an undertaking on appeal, executed to stay proceedings upon a money judgment" as the one class which may be substituted to the rights of judgment creditors and be entitled to control, enforce and satisfy judgments in all respects as if they had recovered the same.
This situation makes applicable the rule "expressio unius estexclusio alterius." In Clayton v. Barnes, 52 Idaho 418, 424,16 P.2d 1056, 1058, this court quoted from 56 C. J. 984, sec. 582, as follows:
" 'In accordance with the maxim "expressio unius est exclusioalterius," where a statute enumerates the things upon *Page 29 
which it is to operate, or forbids certain things, it is to be construed as excluding from its effect all those not expressly mentioned; and where it directs the performance of certain things in a particular manner, or by a particular person, it implies that it shall not be done otherwise nor by a different person.' "
The test is not: Is a deficiency judgment a money judgment? It is: Was respondent a surety on an undertaking on appeal executed to stay proceedings upon a money judgment? Thesupersedeas bond given in this case was not "executed to stayproceedings upon a money judgment." The deficiency judgment, which respondent paid, was not in existence at the time the bond was given, and when it came into existence the bond did not stay execution on it.
The section of the statute of limitations applicable to this case is 5-217, and the cause of action should be held to be barred thereby.